Citation Nr: 0808521	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-21 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision of he 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.  The appellant, the surviving 
spouse of a veteran who had active service from April 1945 to 
November 1945 and who died in June 1978, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  An unappealed rating decision dated in April 2004 most 
recently denied the appellant's claim for service connection 
for the cause of the veteran's death.

2.  The evidence associated with the file subsequent to the 
April 2004 RO decision does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 RO decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  The evidence associated with the claims file subsequent 
to the April 2004 BVA decision is not new and material, and 
the appellant's claim for service connection for the cause of 
the veteran's death is not reopened. 38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claim on appeal, the 
Board is required to ensure that the VA's 'duty to notify' 
and 'duty to assist' obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was 
accomplished by way of letters from the RO to the appellant 
dated in December 2005 and March 2006.  In particular, the 
Board notes that these letters included notice of what 
constitutes 'new' evidence, what constitutes 'material' 
evidence, and a discussion of the basis of the prior denial 
of the appellant's claim.  The Board finds that the letters 
meet the requirements that the United States Court of Appeals 
for Veterans Claims (Court) has specified for cases involving 
a determination of whether new and material evidence has been 
submitted to reopen a previously denied claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The Board does note, in passing, that in March 2006 the 
appellant referred to medical treatment of the veteran at a 
Philippine hospital; however, the appellant explained that 
any associated records have been certified to be unavailable.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the issue on appeal.

The appellant essentially contends that the veteran's death 
was related to his period of active service.  She asserts 
that the veteran's terminal hepatoma was etiologically linked 
to service, possibly secondary to hepatitis B exposure or 
ionizing radiation exposure.  Reference is made to the 
evidence of record in supporting these contentions.  The 
record reflects that the veteran died in June 1978 from 
pulmonary failure with an additional finding of hepatoma 
listed on the death certificate.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as a malignant tumor, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).

With respect to the claim of exposure to ionizing radiation, 
service connection for a disability claimed to be due to 
exposure to ionizing radiation during service can be 
demonstrated in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom 120 F.3d 1239 (Fed. Cir. 
1997).  First, direct service connection may be established 
under 38 C.F.R. § 3.303(a) by showing that the disease began 
during or was aggravated by service, a task 'which includes 
the difficult burden of tracing causation to a condition or 
event during service.'  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  Second, as to radiation-exposed veterans, 
there are certain diseases which may be presumptively service 
connected under 38 U.S.C.A. § 1112(c) if participation in an 
in-service radiation-risk activity is shown.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  Third, service connection 
may be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages found in 38 C.F.R. § 
3.311, if the condition at issue is a 'radiogenic disease,' 
and other conditions specified by regulation are met, such as 
an evidentiary showing of exposure to ionizing radiation.  
See 38 C.F.R. § 3.311(b)(2), (4).

An award of service connection may not be based on a resort 
to speculation or even remote possibility, and a number of 
Court cases have provided additional guidance as to this 
aspect of weighing medical opinion evidence.  38 C.F.R. 
§ 3.102; see Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); see also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was 'possibly' suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war 'could' have precipitated the initial 
development of his lung condition found too speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
'may or may not' exist or 'may or may not' be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

The appellant's claim for service connection for the cause of 
the veteran's death was previously considered and denied by 
the RO in a rating decision dated in September 2004.  That 
rating decision noted that the veteran was not service 
connected for any disease or disability during his lifetime.  
The rating decision also noted that there was no evidence 
that hepatoma or pulmonary failure were incurred during the 
veteran's service, or that hepatoma manifested within one 
year following service.  The appellant was notified of that 
decision and of her appellate rights via a letter from the RO 
dated in September 2004, but she did not appeal that 
decision.  That decision is therefore final.  38 U.S.C.A. 
§ 7105(c).

In December 2005, the appellant requested that her claim for 
service connection for the cause of the veteran's death be 
reopened.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is 'new and material.'  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence, although not its 
weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  In order for the evidence to be sufficient to reopen 
a previously denied claim, it must be both new and material.  
If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312 (1999).  Furthermore, 'material evidence' could be 
'some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision.'  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The evidence associated with the claims file subsequent to 
the RO's September 2004 decision consists of the appellant's 
correspondence, a February 2006 lay affidavit, medical 
treatise information obtained from the internet, and a June 
2006 medical statement from Dr. Quismorio.

Turning first to the June 2006 medical statement from Dr. 
Quismorio, the Board acknowledges that this document presents 
a medical rationale which purports to connect the cause of 
the veteran's death to his service.  The June 2006 statement 
opines that "During war-time, [the veteran] had a high 
possibility of incurring Hepatitis B virus ... which would have 
lead [to] a chronic, active Hepatitis which was 
asymptomatic."  In turn, the medical statement continues to 
indicate that "This chronic hepatitis would have led to his 
hepatoma.  The hepatoma would then lead to a possible 
metastasis to the lung causing him to have pulmonary failure 
leading to his death."  Finally, the medical statement also 
states that, during the veteran's war-time service, the 
veteran "was exposed to possible people with pulmonary 
tuberculosis, which is a common finding and illness in this 
part of the world."  The statement then suggests "So, 
pulmonary failure may also have been brought about by an 
untreated pulmonary tuberculosis."  The June 2006 medical 
statement gives a "diagnosis" of "Death secondary to 
pulmonary failure probably due to a metastasis from hepatoma 
vs PTB, untreated."

However, the June 2006 statement carries no probative weight 
and thus presents no possibility of substantiating the claim 
of entitlement to service connection for the cause of the 
veteran's death.  The June 2006 statement is overwhelmingly 
speculative, making no reference to ever having clinically 
examined the veteran nor having reviewed any medical history 
other than the death certificate.  The Board notes that there 
is no evidence that the veteran was ever clinically diagnosed 
with hepatitis or pulmonary tuberculosis during his lifetime.  
A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

In essence, the June 2006 statement speculates about 
hypothetical chains of events, one involving a conjectured 
exposure of hepatitis in 1945 causing a series of undiagnosed 
events leading to death 30 years later, and the other 
involving a conjectured exposure to pulmonary tuberculosis in 
1945 leading to an undiagnosed chronic pathology resulting in 
death 30 years later.  In view of the absence of any clinical 
evidence to support the suppositions in the June 2006 
statement, the opinion relating the veteran's death to 
service is certainly speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  Thus, 
the June 2006 statement is new, but it is not material, and 
the statement is not sufficient to reopen the claim.

The correspondence submitted by the appellant and the 
February 2006 lay affidavit from neighbors of the veteran 
have been considered by the Board.  The Board notes that the 
February 2006 lay affidavit indicates that the veteran's 
neighbors observed what they understood to be symptoms of 
hepatoma "before and up to his death."  The affidavit 
states that the neighbors believe that the hepatoma developed 
"because of hardship he suffered during the World War."  To 
the extent that this affidavit, in addition to the 
contentions of the appellant, suggest that any cause of the 
veteran's death was incurred during or were otherwise 
etiologically related to service, the Board finds that the 
statements have no probative weight.  Although the appellant 
and the veteran's neighbors are competent to testify as to 
history and symptomatology, they are not shown to be 
competent to provide evidence regarding medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of diagnosis 
or etiology of a disease or disorder.  In this case, no 
competent medical evidence of record probatively shows that 
any cause of the veteran's death was incurred during service 
or etiologically related to service.  The February 2006 lay 
affidavit and the appellant's own correspondence carry no 
probative weight in linking the veteran's death to his 
service and, thus, present no possibility of substantiating 
the claim of entitlement to service connection for the cause 
of the veteran's death.  These documents are new, but not 
material, and again, these documents are not sufficient to 
reopen the claim.

The Board also acknowledges the medical treatise evidence, 
obtained from the internet and submitted by the appellant in 
support of this appeal in March 2006.  This treatise evidence 
contains a general discussion of hepatoma and liver cancer, 
but does not address the veteran's own clinical medical 
history or this specific case on appeal.  There is no 
explanation of the purported significance of the medical 
treatise to the veteran's specific medical history.  The 
Board notes, again, that service connection may not be based 
on a resort to speculation or mere possibility.  See 38 
C.F.R. § 3.102.  

With regard to the extent to which the appellant invites the 
Board to draw its own medical conclusions in this case with 
reference to the general medical treatise, the Board may not 
engage in its own medical analysis and, thus, may not 
independently reach medical conclusions suggested by the 
appellant's lay analysis and her submission of general 
medical literature. Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the medical treatise information presents no 
possibility of substantiating the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
evidence is new, but not material, and it does not reopen the 
claim.

The Board also acknowledges the appellant's contention, 
expressed in her April 2006 notice of disagreement, that the 
veteran's death may have been the result of exposure to 
ionizing radiation; specifically, the appellant cites the 
recognized proposition that exposure to ionizing radiation 
can cause liver cancer.  However, the appellant has not 
submitted any evidence actually indicating radiation exposure 
during the veteran's service.  The record contains no 
suggestion of any condition or event during the veteran's 
service involving radiation exposure.  The record contains no 
suggestion identifying participation in any radiation-risk 
activity during the veteran's service.  The record contains 
no suggestion that the veteran was in any radiation-exposed 
location at a pertinent time to result in such exposure.  The 
appellant's contention that the veteran's death may have been 
the result of ionizing radiation during his service is new, 
but does not constitute material evidence and does not reopen 
the claim.

The appellant was advised of the need to submit medical 
evidence demonstrating a nexus between a shown cause of the 
veteran's death and service by way of letters from the RO to 
her, but the newly submitted evidence is not probative in 
showing any such nexus.  There remains no probative evidence 
showing that the veteran's death was caused by any disability 
shown to have been caused during service, and there remains 
no probative evidence showing that the veteran's hepatoma or 
pulmonary failure were caused by the veteran's service.  The 
newly submitted evidence presents no reasonable possibility 
of substantiating the claim.  Therefore, the Board finds that 
the appellant's claim for service connection for the cause of 
the veteran's death is not reopened and remains denied.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for the cause of the veteran's 
death is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


